Citation Nr: 0606249	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  01-08 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 1992 rating decision denying entitlement to service 
connection for a bi-polar disorder.

2.  Entitlement to an effective date earlier than January 18, 
1999, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on February 27, 2003, which vacated 
an October 2002 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
February 2001 rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The earlier effective date issue was remanded by the 
Board for additional development in November 2003 and April 
2004.  In December 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in December 
2003 and November 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2005).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

In this case, the veteran contends that service connection 
for PTSD should have been awarded effective from the date of 
his original claim on February 5, 1992.  He and his attorney 
have asserted, in essence, that Vet Center treatment records 
within VA control at the time of the July 1992 rating 
decision raised the issue of entitlement to service 
connection for PTSD and that it was error not to adjudicate 
that specific issue or to assist the veteran by obtaining an 
additional medical opinion.  At his December 2005 personal 
hearing the veteran reported that he had also been treated at 
a VA medical facility in Miami, Florida, in 1990 or 1991 
because he was experiencing nightmares and was suicidal.  
This specific treatment was not previously identified by the 
veteran and there is no indication of any request for 
treatment records maintained by the Miami VA Medical Center.  

Generally, VA medical records are held to be within VA 
control and are considered to be a part of the record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the recently 
identified VA treatment records may substantiate the 
veteran's claims, the Board finds additional development is 
required prior to appellate review.

The Board notes, however, that the Court has held that a 
rating decision does not remain "pending and unadjudicated" 
because VA failed to "sympathetically read" an original 
claim.  Nelson v. Principi, 18 Vet. App. 407 (2004).  The 
Court has also held that a breach of a duty to assist cannot 
form the basis for a claim of CUE.  Hazan v. Gober, 10 Vet. 
App. 511 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(failure to fulfill duty to assist cannot be basis for CUE 
even when medical record that RO erroneously failed to obtain 
later formed basis for award of service connection when RO 
obtained record). 

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact and that 
an incomplete record, factually correct in all other 
respects, is not CUE.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to identify any additional VA 
medical records pertinent to his claims 
and the approximate dates of any contact 
with VA medical facilities prior to 
July 22, 1992.  Appropriate efforts must 
be made to obtain all pertinent records 
of the veteran's VA treatment.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

